Title: To Alexander Hamilton from Rufus King, 24 February 1804
From: King, Rufus
To: Hamilton, Alexander



[New York] feb. 24 1804
Dr sir

Mr. D. Ogdon called upon me a few minutes past, and as I understood from him that he purposes writing to you by the mail of this Evening, I think it proper, in order to avoid any misconception of the tenour of our conversation to repeat to you the purport of what I said to him. viz.
“Whether it will be expedient to offer a federal candidate for the Govr. is a point upon wh, from the want of information concerning the relative strength and disposition of parties, and the consequent probability of success, I proposed myself (to Mr. O) quite unable to judge.
With respect to my being the fedl. Candidate althoh. I wd. not say, that my mind was absolutely decided, as I had never considered the subject, the Objections to my consenting appeared to me to be insurmountable.”
faithfully &c

RK.
Genl. Hamilton. Albany


P.S. On the subject of our last interview, I have conversed with Wolcott, who agrees with you in Opinion, wh. I ought before to have told you.

